DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claim 1-19 are directed to an invention that comprises operations including splitting a binary string representing a particular correlithm object into portions of the binary string; receiving and combining the portions into a received correlithm object; determining distances between the received correlithm object and each of the plurality of correlithm objects stored in a reference table, wherein the distance between the received correlithm object and each of the plurality of correlithm objects is determined based on differences between a binary string representing the particular correlithm object and binary strings representing each of the plurality of correlithm objects; identifying one of the plurality of correlithm objects from the reference table with the shortest distance; and outputting the identified correlithm object.  The splitting and combining operations clearly can be performed by human thought mentally and/or with pencil and paper, and thus are a mental process.  The determining distances and identiying operations are clearly performed by computation according mathematical 
 	Claims 1-19 fail to recite additional elements that integrate the abstract idea into a practical application. The additional elements recited in the claims such as a processing system, a multiplexer, a demultiplexer, a circuit chip, a processor, communication channel, and memory for storing mapping tables and computer program, are generic computer components, and are recited in the claims at a high level of generality that is no more than a recitation of a generic computer invoked merely as a tool for implementing the abstract idea. Further, the mere recitations of communication channels associated with noise levels in the claims do not constitute an integration of an abstract idea into a practical application because any communication channel would have some level of noise.  Furthermore, the receiving and outputting operations are clearly insignificant extra solution activities. Therefore, the additional elements recited in the claims both individually and in combination fail to constitute an integration of an abstract idea into a practical application. Thus, claims 1-19 are directed to an abstract idea without integrated into a practical application.
 	Claims 1-19 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the recitations of a processing system, a multiplexer, a demultiplexer, a circuit chip, a processor, communication channels associated with noise levels, and memory for storing mapping tables and computer program in the claims amount to no more than a generic computer 
  	Therefore, claims 1-19 are not patent eligible as being directed to an abstract idea without significantly more.

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
 	The examiner respectfully submits that demultiplexer and multiplexer for splitting and and combining data elements are well-known generic computer structures, and the communication channels as recited in the claims are no more than buses and signal connecting lines within a computer which also have some noise levels.  Therefore, the recitations of additional elements in the claims do not go beyond a recitation of a generic computer invoked merely as a tool, using its well-understood, routine and conventional functions to implement the abstract idea, and therefore, both individually and in combination, fail to constitute an integration of the abstract idea into a practical application that improves the technology or network communications as applicant agrued.  Further, there is no persuasive evidence in the application to substantiate that by splitting an correlithm objects into portions by a demultiplexer, and combining the portions received over communication channels by a multiplexer would alleviate the risk of using a singular channel as disclosed.  	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG D NGO/Primary Examiner, Art Unit 2182